                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                      )
                                                      )
In Re: Application for Exemption from the             )      Miscellaneous Business
       Electronic Public Access Fees for              )      Docket No. 20-mc-91503-FDS
       Law Student Kacyn Fujii                        )
       University of Michigan Law School              )

                                                ORDER

        This matter is before the Court upon the application and request by Law Student Kacyn
Fujii for exemption from the fees imposed by the Electronic Public Access fee schedule adopted
by the Judicial Conference of the United States Courts.

         The Court finds that Kacyn Fujii, an individual researcher associated with an educational
institution, falls within the class of users listed in the fee schedule as being eligible for a fee
exemption. Additionally, Ms. Fujii has demonstrated that an exemption is necessary in order to
avoid unreasonable burdens and to promote public access to information. Accordingly, Ms. Fujii
shall be exempt from the payment of fees for access via PACER to the electronic case files
maintained in this court. Ms. Fujii is researching two-sided markets and the Amex case from 2018
and would like to search PACER to see what impact Amex is having on new antitrust cases. More
specifically, she is searching dockets to see if there are more defendants that either cite to Amex
or mention "two-sided markets" or "two-sided platforms" in their briefs. This information is for
Ms. Fujji’s student note as a student at the University of Michigan Law School. Ms. Fujii shall
not be exempt from the payment of fees incurred in connection with other uses of the PACER
system in this court. Additionally, the following limitations apply:

       i.      this fee exemption applies only to Ms. Fujii and is valid only for the purposes stated
               above;
       ii.     this fee exemption applies only to the electronic case files of this court that are
               available through the PACER system;
       iii.    by accepting this exemption, Ms. Fujji agrees not to sell for profit any data
               obtained as a result of receiving this exemption;
       iv.     Ms. Fujji is prohibited from transferring any data obtained as a result of receiving
               this exemption, including redistribution via internet-based databases;
       v.      this exemption is valid until December 31, 2020.

       This exemption may be revoked at the discretion of the Court at any time. A copy of this
Order shall be sent to the PACER Service Center.


Dated: October 6, 2020                                /s/ F. Dennis Saylor______________
                                                      F. Dennis Saylor IV
                                                      Chief Judge, United States District Court
